Title: To Thomas Jefferson from David Holmes, 15 April 1808
From: Holmes, David
To: Jefferson, Thomas


                  
                     Sir, 
                     15 Apl. 1808
                  
                  I received a letter some time ago from Judge Stuart requesting me to recommend two or three Young Gentln for Military Appointments, this was immediately complied with, In any future agency I may have in the Business of making a selection for Virginia the recommendations of Mr. Stuart shall receive from me that attention to which I know them to be so justly entitled, No letter accompanied your note to me I presume some mistake has been made by the Servant
                   I am Sir with Great respect Your Obt St
                  
                     David Holmes 
                     
                  
               